Citation Nr: 0336251	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Issues on appeal

The Board has carefully reviewed the procedural history of 
this case and concludes that the veteran has perfected an 
appeal as to the issues of entitlement to service connection 
for PTSD and entitlement to service connection for prostate 
cancer.

Additional "issues"

By letter dated July 8, 2002, the RO informed the veteran 
that he would be scheduled for a VA PTSD examination.  The 
record shows that the veteran failed to appear for a VA PTSD 
examination scheduled on July 19, 2002.  By letter to the RO 
dated July 26, 2002, the veteran's attorney set forth in what 
he styled a "notice of disagreement" a contention that 
scheduling the veteran for a VA examination was "arbitrary 
and capricious".  In a statement dated July 31, 2002, the 
veteran submitted a report of a private psychological 
examination conducted in April 2002 by a psychologist, which 
was undersigned by a private psychiatrist.  The veteran 
stated that the report "is sufficient for VA rating 
purposes."
   
The so-called "notice of disagreement" is not in fact a 
notice of disagreement which triggers the appellate process, 
but rather merely amounts to argument pertaining to the RO's 
development of the case, specifically the RO's seeking 
additional medical evidence in connection with the veteran's 
claim of entitlement to service connection for PTSD.  The RO 
may, and indeed under many circumstances is obligated to, 
seek additional medical evidence prior to adjudicating a 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  
The veteran is free to raise a contention to the effect that 
the record is already adequate and that no additional 
evidentiary development is required, but such argument does 
not amount to an issue which need be adjudicated by the 
Board.

Whether the RO has fulfilled VA's duty to assist the veteran 
in substantiating his claims may be relevant in determining 
whether a legitimate issue is ripe for review by the Board.  
Cf. 38 C.F.R. § 19.9 (2003).  This case presents the opposite 
situation, i.e. the veteran is attempting to contest 
additional evidentiary development by the RO.  In any event, 
resolution of questions concerning evidentiary development in 
a case amounts to disposing of matters preliminary to 
adjudication of the claim and does not represent "the 
resolution of all questions of law and fact that affect the 
provision of benefits."  38 U.S.C.A. §§ 511, 7104(a); Conary 
v. Derwinski, 3 Vet. App. 109, 112 (1992).  The attorney's 
contention pertaining to the RO's development of the evidence 
does not, therefore, constitute a justicable issue to be 
adjudicated by the Board.

The RO did not issue a statement of the case (SOC) in 
response to the attorney's July 2002 correspondence.  The 
Board concludes that the RO was fully within its authority to 
determine that additional medical examination was necessary, 
see also 38 C.F.R. § 3.159, and to conclude that issuance of 
a SOC was not required under such circumstances.  The 
veteran's attorney has not furnished cogent argument to the 
contrary.  Accordingly, the Board will not remand this so-
called "issue" for the issuance of a SOC.  Cf. Manlincon v. 
West, 12 Vet. App. 238 (1999).

In addition to the above, the Board notes that the veteran's 
substantive appeal (VA Form 9) dated in January 2003 includes 
issues of an "inadequate SOC "and "entitlement to a 
supplemental statement of the case (SSOC)".  These so-called 
issues are similarly non-issue contentions concerning the 
development of the case that do not require appellate-level 
action by the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The veteran is cautioned that should additional development 
of the issues on appeal include scheduling him for physical, 
psychiatric and/or psychological examinations, he is expected 
to report for such examinations.


REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons stated immediately below, the Board believes that a 
remand is necessary.

Additional evidentiary development: PTSD

The veteran has claimed a number of stressors related to his 
service in the Pacific theater during World War II.  His 
records show that he was assigned to the LSM (R) Group 
Twenty-seven, Flotilla #9 between January 5, 1945 and 
September 21, 1945, a period of time that included active 
combat operations against Japan.  
His personnel records on file state that he participated in 
the landings on Kerma Retto, Keise Shima, Okinawa between 
March 26 and April 1, 1945; the invasion of Iheya Shima in 
the Okinawa Gunto on June 3, 1945; and in the invasion of 
Aguni Shima, also in the Okinawa Gunto, on June 9, 1945.  In 
his stressor statement of March 2002, the veteran did not 
provide detailed information (names of ships, for example), 
but he described extensive combat experiences in connection 
with his ship's activities during the invasion of the Okinawa 
islands in April-June 1945, including kamikaze attacks and 
ship sinkings.

The RO denied this claim essentially on the basis of 
unverified stressors, a critical requirement under 38 C.F.R. 
§ 3.304(f).  However, the United States Court of Appeals for 
Veterans Claims has repeatedly vacated Board decisions 
decided on the same grounds where it found stressor 
verification efforts lacking.  In other words, although a 
diagnosis of PTSD cannot serve to confirm stressors, a non 
diagnosis of PTSD is not dispositive if there exist stressors 
which have not been verified.  See Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); see also Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  

Accordingly, the Board believes that stressor verification 
efforts should be undertaken.  Specifically, the veteran 
should be asked to provide more detailed information 
concerning his alleged stressors.  If information is provided 
which is sufficiently detailed to provide a reasonable 
possibility of objective verification, appropriate steps 
should be taken to verify such information.  The veteran is 
advised that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence", Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
and therefore, he is expected to provide specifics as to the 
"who, what, when and where" of each claimed stressor.

Additional evidentiary development: prostate cancer

The veteran has alleged that he developed prostate cancer as 
result of exposure to ionizing radiation while spending time 
in the vicinity of Hiroshima shortly after the atomic bomb 
destroyed that city in August 1945.  There is no evidence in 
his personnel records that he served with the occupation 
forces in the vicinity of Hiroshima during his military 
service.  Nor is there evidence that he has a presumptive 
disease associated with exposure to ionizing radiation 
[prostate cancer not listed as disease associated with 
ionizing radiation].  

It does not appear, however, that the veteran's claim of 
entitlement to service connection for prostate cancer was 
necessarily limited to claimed radiation exposure.  The Board 
believes that this claim should be considered on a direct 
basis.

The available service medical records in the claims file show 
that the veteran was treated for a low grade genitourinary 
infection in May 1945.  Post-service medical records are 
sparse, but a few private records submitted by the veteran 
reflect that he was diagnosed in September 2001 with 
adenocarcinoma of the left and right lobes of the prostate, 
for which he underwent a radical prostatectomy.  The Board 
believes that under the duty-to-assist provisions of the 
VCAA, the veteran is entitled to a VA examination to 
determine whether there is any relationship between the in-
service finding and the prostate cancer.  See Charles, 16 
Vet. App. 370, 371-72 (2002) [under the VCAA, VA's duty to 
assist includes obtaining a medical examination or medical 
opinion if the record before the VA contains competent 
evidence that the claimant has a current disability and 
indicates that the disability or symptoms may be associated 
with the claimant's active military service but does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim]; see also 38 C.F.R. § 3.159(c)(4).

Moreover, in light of the facts in this case [i.e., the 
veteran's advanced age, and the fact that he did not file his 
original claim for VA disability benefits until over 55 years 
after service], the Board believes he should be specifically 
notified of the importance of, and given another opportunity 
to identify all relevant sources of information as to 
identification of and treatment for prostate problems.  To 
this point, the veteran has submitted only a few copies of 
private reports indicating that he was diagnosed in September 
2001 with cancer of the prostate and underwent radical 
prostatectomy.

The Veterans Claims Assistance Act of 2000

A remand is in order to ensure compliance with the enhanced 
duty to notify and duty to assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A].

In light of subsequent judicial decisions, it appears that 
the RO's VCAA notice letter of May 2002 was defective to the 
extent that he was not advised that he had a full year to 
respond to the VCAA notice.  The letter instead informed him 
that if the "information or evidence is received within one 
year from the date of this letter, and we decide that you are 
entitled to VA benefits, we may be able to pay you from the 
date we received your claim".  In a decision dated September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (the Federal 
Circuit) found this description of the one-year period 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response to a VCAA notice letter.

Previously, the Board could cure this procedural defect by 
issuing an appropriate VCAA notice, but this practice was 
invalidated by the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) [regulation giving Board direct authority to 
cure a procedural defect in an appeal by providing claimant 
with notice under VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b)].

In short, unless the law changes the agency of original 
jurisdiction must inform the veteran that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:



1.	VBA must review the claims file and ensure that 
all notification and development action required by 
the 
VCAA, implementing or clarifying law, court 
decisions
and/or VA directives is completed.

2.  VBA must contact the veteran and 
inform him that he should submit any 
other corroborating evidence he may have 
pertaining to alleged stressors 
experienced during his military service.  
If additional information concerning 
stressors is received from the veteran, 
appropriate action should be taken to 
verify such stressors from all 
appropriate sources.  

3.  VBA must also request that the 
veteran identify the approximate dates 
and places of all medical treatment 
provided to him since service for 
genitourinary problems.  All medical 
records identified by the veteran should 
be obtained pursuant to established 
procedure.  

4.  VBA should make arrangements for the 
veteran to be examined for the purpose of 
addressing the nature and etiology of his 
diagnosed prostate cancer.  The veteran's 
VA claims folder should be sent to the 
examiner for review.  The examiner should 
render an opinion addressing whether it 
is at least as likely as not that the 
prostate cancer is due to the veteran's 
active duty service.  The report of 
examination should be associated with the 
veteran's VA claims folder.

5.  Thereafter, VBA should readjudicate 
the issues on appeal.  If any benefits 
sought on appeal remain denied, the VBA 
should provide the veteran and his 
attorney a supplemental statement of the 
case and allow an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


